Citation Nr: 1011655	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision that 
denied entitlement to TDIU.  This decision was issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In March 2008 the Board remanded the matter for additional 
development, including the acquisition of compensation and 
pension (C&P) examination(s).  The reports of those 
examinations, which were duly conducted in July 2008, have 
been associated with the claims file.

In February 2009, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's February 2009 decision to the 
United Court of Appeals for Veterans Claims (Court).  

While his claim was pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  

In a September 2009 Order, the Court granted the Joint 
Motion.  The case was returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

To establish entitlement to a TDIU due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When a veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where a veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

The Veteran's schedular disability rating does not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  The Veteran has two service-
connected disabilities, PTSD rated as 50 percent disabling 
and a disability of the eye, rated as 10 percent disabling.  
Both service-connected disabilities are rated less than 60 
percent, the combined rating total is 60 percent, and the two 
disabilities do not stem from a common etiology or are 
otherwise related to each other.  

Nevertheless, the Veteran may still warrant entitlement to a 
TDIU if the evidence shows that his service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  

In this case, the Veteran's combined service-connected 
disability rating is 60 percent.  Where the percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  Appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

In the February 2009 decision, the Board denied the Veteran's 
claim for entitlement to a TDIU.  The Board first explained 
that the Veteran did not meet the schedular requirements for 
a TDIU and then determined that the Veteran's service-
connected disabilities did not prevent all forms of 
employment.  In so finding, the Board relied heavily on a VA 
medical report of July 2008 in which the examiner opined that 
the Veteran was not totally disabled such that it would be 
impossible to obtain or maintain substantially gainful 
employment.  To support this opinion, the examiner 
essentially relied on the Veteran's past employment history.  

In the Joint Motion, the filing parties explained that the 
Board's February 2009 decision relied on a negative VA 
opinion to support its decision, but it did not provide 
adequate reasons and bases for why certain evidence in 
support of the Veteran's claim was discounted, particularly 
the consistently low GAF scores and other VA and private 
opinions indicating that the Veteran was unable to work due 
to the service-connected PTSD.  Additionally, the parties 
pointed out that when, as here, it is not possible to 
separate the effects of service-connected and non-service-
connected disabilities, such effects should be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The Board is without legal 
authority to grant a TDIU on an extraschedular basis in the 
first instance.

Critically, the Veteran has been in receipt of Social 
Security Disability from the Social Security Administration 
since 1999.  These records indicate that the Veteran's 
primary diagnosis at that time was "schizoaffective 
schizophrenia."  As noted above, no medical professional has 
attempted to discern between the Veteran's service-connected 
PTSD symptoms and any non-service connected psychiatric 
symptomatology.  It is conceded that these symptoms cannot be 
separated.  

Based upon the foregoing, this case presents unusual or 
exceptional circumstances, in that the Veteran's service-
connected PTSD rating of 50 percent does not, in and of 
itself, reflect a disability picture of total occupational 
impairment based on the scheduler criteria alone; however, 
the evidence indicates that the Veteran stopped working many 
years ago due to his psychiatric condition.  As a result, a 
referral of the TDIU claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is warranted.  The authority to assign extra-
schedular ratings has been specifically delegated to the 
Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board, in the 
first instance.  Therefore, the correct course of action for 
the Board, where it finds that entitlement to an extra-
schedular evaluation may be present, is to remand the issue 
for the proper procedural actions outlined in 38 C.F.R. § 
4.16(b).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for a total 
rating based upon individual 
unemployability due to service-connected 
disability, including completing any 
evidentiary development deemed 
appropriate.

2.  After all development has been 
conducted, refer the claim to the 
appropriate department officials under 38 
C.F.R. § 4.16(b) for extraschedular 
consideration.

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


